 1                                                                   The Honorable Brian D. Lynch
                                                                         Chapter 13
                                                                     Hearing Date: December 18, 2019
 2                                                                   Hearing Time: 1:30 pm
                                                                     Location: Tacoma, Washington
 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF WASHINGTON
11                                            AT TACOMA
12
     IN RE:                                               NO. 19-43383-BDL
13

14   CHARLES EDWARD MAYS JR and                           PIERCE COUNTY’S OBJECTION TO
     DARLA JO MAYS,                                       CONFIRMATION OF PROPOSED
15                                                        CHAPTER 13 PLAN
                            Debtors.
16

17

18
                  COMES NOW Pierce County, by and through its attorney, Deputy Prosecutor Donna
19
     Masumoto, to hereby file this objection to confirmation of Debtors’ Chapter 13 Plan.
20
     1.          The Proposed Plan Does Not Adequately Provide For Payment of The Debtors’
21               Pre-petition Property Tax Debt.
22               Washington ad valorem real property taxes are secured by statutory liens on the
23
     property subject to the tax. RCW 84.60.010. The County’s ad valorem real property tax lien
24
     generally has priority over all other liens on the property. See RCW 84.60.010.
25

                 Pierce County’s claim of $15,112.59 concerns unpaid pre-petition ad valorem taxes

           PIERCE COUNTY’S OBJECTION                                 Pierce County Prosecuting Attorney/Civil Division
          TO CHAPTER 13 PLAN- 1                                      955 Tacoma Avenue South, Suite 301
          Mays Chapter 13 Objection Dec 2019.docx                    Tacoma, Washington 98402-2160
          USBC WAWD No. 19-43383-BDL                                 Main Office: (253) 798-6732
                                                                     Fax: (253) 798-6713
 1   arising from the Debtors’ real property. A monthly payment of $ 336.17 is required for the

 2   duration of a 60-month plan to pay off this amount. See Declaration of Richardson, at 2:2-5.

 3   This amount includes the 12% per annum interest rate applicable to delinquent property taxes.
 4   Declaration of Richardson, 2:4-7; see also 11 U.S.C. § 511(a); RCW 84.56.020(5). The
 5
     Debtors’ proposed plan includes a monthly payment of $333.00, which is inadequate to cure
 6
     the arrears.
 7
     2.          The Proposed Plan Does Not Adequately Address Payment of Debtors’ Post-
 8               Petition Property Taxes.
 9
                 Futures taxes are taxes arising from a lien that attaches after the filing of the
10
     bankruptcy petition. In this case, the Debtors must make a monthly payment of $ 371.42 to
11
     fund a tax accumulation account for future property taxes. Declaration of Richardson, at 2:8-
12

13   10. The Debtors’ proposed plan contains a monthly payment amount of $336.00, which is

14   inadequate to pay the post-petition taxes.

15               WHEREFORE, for the reasons stated above, Pierce County respectfully requests
16
     that confirmation of the Debtors’ Proposed Chapter 13 Plan be denied.
17

18               Dated this 6th day of December, 2019.

19                                                      Respectfully submitted,

20
                                                        /s/ Donna Masumoto
21                                                      DONNA MASUMOTO
                                                        Attorney for Pierce County, WSBN: 19700
22                                                      Deputy Prosecuting Attorney, Civil Division
                                                        955 Tacoma Ave. S., Suite 300
23
                                                        Tacoma, WA 98402-2160
24                                                      Telephone: (253) 798-4289
25



           PIERCE COUNTY’S OBJECTION                                     Pierce County Prosecuting Attorney/Civil Division
          TO CHAPTER 13 PLAN- 2                                          955 Tacoma Avenue South, Suite 301
          Mays Chapter 13 Objection Dec 2019.docx                        Tacoma, Washington 98402-2160
          USBC WAWD No. 19-43383-BDL                                     Main Office: (253) 798-6732
                                                                         Fax: (253) 798-6713
